Citation Nr: 1608277	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  07-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for numbness of the tongue and left jaw area, status-post extraction of the third molar.

(The issue of entitlement to service connection for bilateral hearing loss is the subject of a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran addressed this matter at two separate hearings before the Board.  In June 2008, he testified at a hearing before the Board held at the RO before C. Trueba, Veterans Law Judge.  In August 2014, he testified at a hearing before the Board held at the RO before J. McDonald, Veterans Law Judge.  At the August 2014 Board hearing, he waived his right for a third hearing on this issue.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The current decision, issued by a panel of Veterans Law Judges, will constitute the final Board decision on the Veteran's appeal. 38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2014); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991).


FINDING OF FACT

The Veteran's current left lingual nerve and left inferior alveolar nerve damage, status-post extraction of the third molar, cannot be reasonably disassociated from his active duty service.  



CONCLUSION OF LAW

The criteria for service connection for left lingual nerve and left inferior alveolar nerve damage, status-post extraction of the third molar, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty in the Navy from August 1965 to August 1969.  His service treatment records reflect that he underwent extraction of his third molar in May 1967.

In June 2004, the Veteran filed his present claim seeking service connection for a jaw disorder, secondary to his inservice dental surgery.  Specifically, he claims that he developed numbness in his left jaw, tongue, and lip following his inservice dental surgery, and that this condition has continued to be present since that time.

In support of his claim, the Veteran submitted lay statements from three fellow service members.  All three of these individuals reported that the Veteran underwent inservice dental surgery in 1967, and that he subsequently complained of ongoing numbness and difficulty talking.

In March 2005, a VA dental examination was conducted.  The examination report noted the Veteran's history of numbness over his left cheek and under the tongue since his inservice dental surgery.  The VA examiner noted that the only way the Veteran could have experienced this kind of sensory loss was through damage to the left lingual nerve, and that this nerve was usually not affected by surgery to remove the third molar.  The examiner also noted that it was possible to have sensory loss from the removal of the third molar, but this loss would usually damage the inferior alveolar nerve that would present symptoms to the lower lip, which the Veteran did not report during his examination.  The VA examiner then opined that the lingual nerve anesthesia was "less likely as not" the result of the removal of the Veteran's third molar during service.

In March 2006, the Veteran submitted a statement indicating that he had numbness in his left lower lip most of the time, and that the March 2005 VA examiner failed to account for this.

A February 2007 private dental report concluded with an assessment of paresthesia/numbness to the left side, consistent with trauma injury to the left inferior alveolar nerve and the lingual nerve branch.

A March 2010 VA treatment report noted that the Veteran had left lingual neuropathy, with ageusia of left anterior two-thirds of the tongue.  The VA physician then opined that this disability was most likely caused by or a result of the Veteran's inservice dental surgery.  The VA physician further noted that a lingual nerve injury arising from wisdom tooth extraction was well documented within available medical literature. 

A July 2010 VA dental examination noted findings of a partial loss of sensation to the lateral border of the Veteran's tongue and cheek.  The VA examiner opined that he could not link this condition to the Veteran's inservice dental surgery without resorting to speculation.  In making this determination, the VA examiner cited the lack of any problems or complications following the inservice extraction of the Veteran's wisdom teeth.  

A February 2012 letter from E. L., M.D., noted the Veteran's history of left jaw and tongue numbness, which was diagnosed as left lingual neuropathy.  Dr. L. then opined that this condition was most likely related to Veteran's inservice dental surgery.

A June 2012 letter from E.S., M.D., noted that the Veteran had paresthesia/numbness consistent with trauma to the left inferior alveolar nerve and lingual nerve branch.  Dr. S. then opined that this could be consistent with trauma during extraction of a lower left molar.  

An April 2014 medical opinion letter from B. B., D.M.D., M.A.G.D., noted that the Veteran had irreversible nerve damage and anesthesia of the left inferior alveolar and lingual nerves that is most likely secondary to his inservice third molar extraction.

Based on the foregoing, the Board finds the weight of the probative evidence of record supports that the Veteran currently has left lingual and left inferior alveolar nerve damage, status-post extraction of the third molar, related to his active duty service.  Accordingly, service connection for left lingual and left inferior alveolar nerve damage, status-post extraction of the third molar, is warranted.  


ORDER

Service connection for left lingual and left inferior alveolar nerve damage, status-post extraction of the third molar, is granted.



____________________________                         ___________________________
     JOY A. MCDONALD		                     C. TRUEBA
        Veterans Law Judge,			     Veterans Law Judge,
     Board of Veterans' Appeals			Board of Veterans' Appeals


___________________________
SHANE A. DURKIN
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


